Citation Nr: 0301538	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-13 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from January to June 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action by the 
RO, which denied an application to reopen a previously 
denied claim of entitlement to service connection for a 
lung disability.


FINDINGS OF FACT

1.  In May 1958, the Board denied a claim of entitlement 
to service connection for bronchial asthma.

2.  In October 1995, the RO denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a lung disability.  
The veteran was notified of the denial by letter that same 
month, but did not initiate an appeal.

3.  Evidence received since the October 1995 RO denial, 
when considered in conjunction with the entire record, is 
cumulative or duplicative, and is not so significant that 
it must be considered to decide fairly the merits of a 
claim of service connection for a lung disability; it does 
not provide information relevant to whether a lung 
disability was aggravated by service.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a 
previously denied claim of service connection for a lung 
disability has not been submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a 
lung disability is not his first such claim.  In May 1958, 
the Board denied a claim of service connection for 
bronchial asthma, finding that bronchial asthma 
preexisted, and was not aggravated by, military service.  
Such a determination is final.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).

By rating action of October 1995, the RO denied the 
veteran's application to reopen the claim of entitlement 
to service connection for a lung disability.  The RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, 
as a result, the denial became final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(1995).

More recently, by rating action of June 1996, the RO 
denied the veteran's application to reopen the previously 
denied claim of service connection for a lung disability.  
He was informed of the denial and filed the present 
appeal.  

As the October 1995 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, the 
claim may now be reopened only if new and material 
evidence has been submitted since the last final 
disallowance-October 1995.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2002); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 
312, 314 (1999).

The Board must address the issue of whether new and 
material evidence has been submitted in the first instance 
because it determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Once the Board finds that 
no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the 
Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a) (2002).  Under that regulation, 
effective for claims filed prior to August 29, 2001, new 
and material evidence is defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2002); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2002)) (new and material evidence 
is defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen 
was filed prior to August 29, 2001, the new provisions do 
not apply to his claim.

The Board has reviewed the evidence associated with the 
claims folder since the October 1995 RO denial and finds 
that new and material evidence has not been received to 
reopen the previously denied claim of service connection 
for a lung disability.  As noted above, the specified 
basis for the denial of service connection in October 1995 
was that the veteran's lung disability had preexisted 
service and was not shown to have been aggravated thereby.

The evidence available at the time of the October 1995 
denial included the veteran's service medical records, 
which show that, in February 1943, he was hospitalized for 
complaints of difficulty breathing and a six-year history 
of asthma was noted.  A May 1943 certificate of disability 
for discharge reflects that the veteran was recommended 
for discharge from service as a result of bronchial 
asthma, which examiners opined existed prior to, and was 
not aggravated by, service.  

Post-service VA treatment reports, dated from December 
1993 to June 1995, show that, in May 1994, restrictive 
airway disease was diagnosed.  In October 1994, a 
diagnostic impression of acute bronchitis was provided.  
In March 1995, a diagnostic impression of chronic 
obstructive pulmonary disease was provided.

The evidence obtained in connection with the veteran's 
attempt to reopen his claim includes additional written 
statements prepared by the veteran or his representative 
in which he re-asserts that he should be compensated.  His 
assertions are redundant since they substantially mirror 
the arguments he had made in support of his previously 
denied claim.  While the veteran is competent to describe 
symptoms he was experiencing and which he observed during 
service, his assertions that his lung disability was 
aggravated by service are not helpful to the fact-finding 
process because he is not competent to provide evidence 
that requires medical expertise, such as is required when 
commenting on the extent of worsening of underlying 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); see also Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).

Additionally, the remaining evidence, consisting of VA 
treatment reports, dated from June 1993 to August 1996, is 
either cumulative or duplicative of evidence already of 
record at the time of the October 1995 RO denial.  Such 
evidence is not material because it does not address the 
question of whether the veteran's lung disability 
underwent a worsening during service, at least not in a 
way different from what was previously shown, or does not 
provide any pertinent information regarding lung 
disability.  

In sum, the newly received evidence - VA treatment reports 
and the veteran's statements - does not tend to support 
his claim in a manner not previously shown.  It merely 
provides information already known.  In fact, the evidence 
is either duplicative or not pertinent to the issue at 
hand.  Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the 
evidence does not tend to provide information pertinent to 
the underlying question of service connection beyond what 
was known previously.  Accordingly, the Board concludes 
that the veteran has not submitted new and material 
evidence under 38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), as implemented 
by VA regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 
of the VCAA, amending 38 U.S.C. § 5107, was intended to 
have retroactive effect).  The VCAA provided that nothing 
in amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

In this case, the Board finds that the VCAA's duty-to-
notify provision has been fulfilled as evidenced by the 
June 1996 VA rating decision, statement of the case issued 
in April 1997, and supplemental statement of the case 
issued in October 2002.  Collectively, the above documents 
informed the veteran of the criteria pertaining to his 
attempt to reopen his service connection claim, the need 
to submit new and material evidence to support his claim, 
which evidence, if any, would be obtained by the veteran, 
and which evidence, if any, would be retrieved by VA.  
38 U.S.C.A. § 5103(a) (West Supp. 2002).  It also appears 
that all identified relevant evidence has been associated 
with the claims file.  Consequently, the Board considers 
the requirements of the VCAA to have been fulfilled in 
this case.  


ORDER

The application to reopen a claim of service connection 
for a lung disability is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

